WO
                              UNITED STATES DISTRICT COURT
                                                 DISTRICT OF ARIZONA

          United States of America
                     v.                                                           ORDER OF DETENTION PENDING TRIAL

             Ubaldo Montes Sanchez                                                Case Number: 18-9465MJ

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been
held. I conclude that the following facts are established: (Check one or both, as applicable.)
☐         by clear and convincing evidence the defendant is a danger to the community and
          require the detention of the defendant pending trial in this case.
☒         by a preponderance of the evidence the defendant is a flight risk and require the
          detention of the defendant pending trial in this case.

                                        PART I -- FINDINGS OF FACT
☐         (1)   There is probable cause to believe that the defendant has committed
              ☐ an offense for which a maximum term of imprisonment of ten years or more is
                prescribed in 21 U.S.C. §§ 801 et seq., 951 et seq, or 46 U.S.C. App. § 1901 et
                seq.
              ☐ an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332(b).
              ☐ an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federal crimes of terrorism) for which a
                     maximum term of imprisonment of ten years or more is prescribed.
              ☐ an offense involving a minor victim prescribed in    .1
☐         (2)   The defendant has not rebutted the presumption established by finding 1 that no
                condition or combination of conditions will reasonably assure the appearance of
                the defendant as required and the safety of the community.
                                                               Alternative Findings

☒         (1)        There is a serious risk that the defendant will flee; no condition or combination of
                     conditions will reasonably assure the appearance of the defendant as required.
☐         (2)        No condition or combination of conditions will reasonably assure the safety of
                     others and the community.
☐         (3)        There is a serious risk that the defendant will obstruct or attempt to obstruct
                     justice; or threaten, injure, or intimidate a prospective witness or juror.




   1
    Insert as applicable: Title 18, § 1201 (kidnapping), § 1591 (sex trafficking), § 2241 (aggravated sexual abuse), § 2242 (sexual abuse), §2244(a)(1)
(abusive sexual contact), § 2245 (offenses resulting in death), § 2251 (sexual exploitation of children), § 2251A (selling or buying of children), § 2252 et
seq. (certain activities relating to material involving sexual exploitation of minors), § 2252A et seq. (certain activities relating to material constituting or
containing child pornography), § 2260 (production of sexually explicit depictions of minors for importation into the U.S.), § 2421 (transportation for
prostitution or a criminal sexual activity offense), § 2422 (coercion or enticement for a criminal sexual activity), § 2423 (transportation of minors with
intent to engage in criminal sexual activity), § 2425 (use of interstate facilities to transmit information about a minor).
            PART II -- WRITTEN STATEMENT OF REASONS FOR DETENTION
                            (Check one or both, as applicable.)
☐     (1)   I find that the credible testimony and information submitted at the hearing
            establishes by clear and convincing evidence as to danger that:


☒     (2)   I find by a preponderance of the evidence as to risk of flight that:
      ☐     The defendant has no significant contacts in the District of Arizona.
      ☐     The defendant has no resources in the United States from which he/she might
            make a bond reasonably calculated to assure his/her future appearance.
      ☒     The defendant does not possess documentation to be in the United States
            legally.
      ☐     There is a record of prior failure to appear in court as ordered.
      ☐     The defendant attempted to evade law enforcement contact by fleeing from law
            enforcement.
      ☐     The defendant is facing a minimum mandatory of                  incarceration and a
            maximum of       .

☐     The defendant does not dispute the information contained in the Pretrial Services
      Report, except:


☒     In addition:
      Defendant is present in the United States without known permission. Defendant has
      family contacts in the United States, and has resided in the United State for several
      years. He has minimal criminal history but the Pretrial Service Report indicates that he
      has used several aliases. The nature and circumstances of the offense are a concern,
      the strength of the government’s case is strong, and Defendant has a greater than
      average incentive to flee based upon the charge and the potential for future removal
      from the United States. Defendant’s history and characteristics favor detention.
      Although Defendant has strong family support, he has resided in the United States for
      several years and there is no indication he has attempted to reside here legally. The
      Court finds Defendant is a flight risk for which no alternative conditions will reasonably
      secure his attendance in the future.



      The Court incorporates by reference the findings in the Pretrial Services Report which
were reviewed by the Court at the time of the hearing in this matter.

                    PART III -- DIRECTIONS REGARDING DETENTION

       The defendant is committed to the custody of the Attorney General or his/her
designated representative for confinement in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody pending

                                           Page 2 of 3
appeal. The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney
for the Government, the person in charge of the corrections facility shall deliver the defendant
to the United States Marshal for the purpose of an appearance in connection with a court
proceeding.

                    PART IV -- APPEALS AND THIRD PARTY RELEASE

       IT IS ORDERED that should an appeal of this detention order be filed with the District
Court, it is counsel's responsibility to deliver a copy of the motion for review/reconsideration to
Pretrial Services at least one day prior to the hearing set before the District Judge. Pursuant
to Rule 59, FED.R.CRIM.P., Defendant shall have fourteen (14) days from the date of service
of a copy of this order or after the oral order is stated on the record within which to file specific
written objections with the District Court. Failure to timely file objections may waive the right
to review. See Rule 59, FED.R.CRIM.P.

      IT IS FURTHER ORDERED that if a release to a third party is to be considered, it is
counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing before
the District Judge to allow Pretrial Services an opportunity to interview and investigate the
potential third party custodian.

      Dated this 13th day of November, 2018.


                                                               Honorable John Z. Boyle
                                                               United States Magistrate Judge




                                             Page 3 of 3
